ON REHEARING
Per Curiam:
The Secretary of Labor petitions for rehearing of a narrow aspect of our decision: the remand for further consideration of the unions’ proposal of “medical removal protection” for sensitized workers. At 399-400. (The Secretary seeks no rehearing on the remand to consider MRP for non-sensitized workers. See Petition at 2 n.2.) We deny the petition.
The Secretary notes that our original opinion erred in citing the use of MRP in OSHA’s coal dust regulations as precedent for use of MRP for permanent disabilities. The coal dust rules were in fact based on the Federal Mine Safety and Health Act, which specifies that miners should be given the option of transferring to positions not conducive to the development of pneumoconiosis, and protecting their pay during the period of alternative work. 30 U.S.C. § 843(b) (2) & (3) (1982). Thus they are not a precedent for providing MRP for a permanent disability under the OSH Act.
That point corrected, however, we are not persuaded to alter our original decision. Our finding that the agency decision reflected an unexplained policy “swerve” still holds, though the shift may not be as abrupt as we originally thought. The heart of OSHA’s disposition of the requests for MRP for sensitized workers was an assertion that such workers
would not benefit from temporary removal from formaldehyde exposure, and thus medical removal protection clearly would not address problems of this sort.
52 Fed. Reg. 46282/1 (emphasis added).
The statement appears to express a principle that MRP makes no sense for a permanently disabled worker. That OSHA now so believes is suggested by its contention in its brief here, rejected in the original opinion, that the Steelworkers decision found workmen’s compensation the exclusive remedy for permanent disabilties. See at 400. But that has not been OSHA’s rigorous policy, nor is its logic apparent. The Petition for Rehearing itself acknowledges that full-scale MRP was provided in its benzene regulations and that elements of MRP were afforded in the standards on cotton dust and asbestos. Petition at 7-8. Thus the Secretary has at least on occasion found MRP consistent with permanent disability. His analysis here, a flat-out automatic rejection of MRP for any situation of permanent disability, represents at a minimum a change from the earlier, more ad hoc approach. Further, since the union claim was that the absence of MRP made workers reluctant to come forward with complaints about formaldehyde's effects, it is by no means clear why MRP would not- tend to offset this problem for permanent as much as for temporary disabilities.
In the original opinion we took no position on the appropriateness of MRP for permanent injuries. Nor do we here. We ask only that the Secretary not base his decision on an across-the-board rule that appears inconsistent with past decisions.